FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIME ESTUPINAN-DE LA HOYA,                      No. 13-72377
AKA Jaime Estupian De La Hoya,
                                                 Agency No. A077-305-146
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jaime Estupinan-De La Hoya, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th

Cir. 2004), and we deny the petition for review.

      The record does not compel reversal of the agency’s determination that

Estupinan-De La Hoya failed to establish continuous physical presence in the

United States for a period of not less than ten years as required for cancellation of

removal, see 8 U.S.C. § 1229b(b)(1)(A), where he received voluntary return

following an arrest by the State Department and testified that he spent four to six

hours in custody of the Department of Homeland Security during which time

immigration officials probably told him that he would be put in removal

proceedings, see Zarate v. Holder, 671 F.3d 1132, 1135-1138 (9th Cir. 2012)

(noting that the evidence required to show a formal documented process sufficient

to terminate an alien’s continuous physical presence will vary from case to case,

and describing circumstances that constitute a formal documented process in which

voluntary return may interrupt continuous physical presence).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72377